shock the conscience." Blume v. State, 112 Nev. 472, 475, 915 P.2d 282,
                        284 (1996) (quoting CuIverson V. State, 95 Nev. 433, 435, 596 P.2d 220,
                        221-22 (1979)). Here, the sentence is within statutory limits, see NRS
                         193.165; NRS 200.050; NRS 200.080, and appellant does not challenge the
                        relevant statutes as unconstitutional. And we are not convinced that the
                        sentence is unreasonably disproportionate to the gravity of the offense so
                        as to violate the proscription against cruel and unusual punishment.
                        Ewing v. California, 538 U.S. 11, 29 (2003) (plurality opinion); Harmelin v. -
                        Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). To the extent
                        appellant argues that the district court abused its discretion in sentencing
                        him, we conclude that appellant failed to show that the district court
                        abused its broad sentencing discretion. Houk v. State, 103 Nev. 659, 664,
                        747 P.3d 1376, 1379 (1987).
                                                Second, appellant argues that the district court failed to make
                        the findings required under NRS 193.165(1) in imposing a deadly weapon
                        enhancement. Because he failed to object, we review appellant's claim for
                        plain error affecting his substantial rights. See NRS 178.602; Cordova v.
                        State, 116 Nev. 664, 666, 6 P.3d 481, 482-83 (2000). The district court
                        must articulate findings regarding each of the enumerated factors for each
                        deadly weapon enhancement. See Mendoza-Lobos v. State, 125 Nev. 634,
                        643-45, 218 P.3d 501, 507-08 (2009). Here, the district court heard
                        evidence and argument concerning the facts and circumstances of the
                        offense, appellant's lack of a significant criminal record, the impact of the
                        victim's death on his parents, and mitigation, including statements of
                        support from appellant's family and friends and appellant's oral and
                        written statements of remorse. See NRS 193.165(1). Although the better
                        practice would have been for the district court to make specific findings as

      SUPREME COURT
              OF
             NEVADA

                                                                         2
     (0) 1947A


MENUZA.--1
      11                                               ri114P                                                4 401*..,41-41 1)1,174 7.1,411417,
                      11 LINT 15;
                                7
                                '   '   Zikr"                                                                -1.                   .i.4
                  mandated by Mendoza-Lobos, the record provides sufficient justification
                  for the sentence and the failure to explain that ruling more completely
                  does not render it constitutionally defective.                See, e.g., Arizona v.
                  Washington, 434 U.S. 497, 516-17 (1978). Accordingly, appellant has
                  failed to demonstrate that the district court's omission affected his
                  substantial rights.
                                          Having considered appellant's claim and concluded that no
                  relief is warranted, we
                                          ORDER the judgment of conviction AFFIRMED.




                                                           ,   J.
                  Douglas




                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       Special Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                         3
(0) 1947A


                11F:::,; '4'1'1*W   r),             ;..-.1511113111111fforg,—